Name: Commission Regulation (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/28 Official Journal of the European Communities 27. 10 . 84 COMMISSION REGULATION (EEC) No 3007/84 of 26 October 1984 laying down detailed rules for the application of the premium for producers of sheepmeat beneficiary producers according to the number of ewes kept on the farm over a minimum period to be deter ­ mined ; whereas this period should be fixed at 100 days starting from the last day on which the applica ­ tion. may be submitted except in the case of those Member States which have set up a system of conti ­ nously monitoring sheep movements , for which the period should be fixed at 100 days starting on the first day on which applications may be submitted ; Whereas the obligations to be complied with by the beneficiary and, likewise, the consequences of failure to comply with such obligations should be defined ; whereas an efficient system of verification should be set up in order to guarantee compliance with the provisions in question ; Whereas this Regulation replaces Commission Regula ­ tion (EEC) No 2660/80 (6), as last amended by Regula ­ tion (EEC) No 3368 /82 (") ; whereas this Regulation should therefore be repealed ; Whereas, however, for the 1984/85 marketing year certain Member States, pursuant to Article 2 of Regula ­ tion (EEC) No 2660/80 , have set a period for the submission of applications beginning before 2 April 1984 ; whereas these applications were submitted by virtue of the national provisions in force at that time ; whereas steps should therefore be taken to ensure that the Member States in question verify these applica ­ tions on the basis of the national measures in force at the time when they were submitted ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 5 ( 10) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (J), as last amended by Regula ­ tion (EEC) No 855/84 (4), and in particular Article 4 (3) thereof, Whereas Article 5 of Regulation (EEC) No 1837/80 provides for the granting of a premium to producers of sheepmeat ; whereas the general rules relating to the granting of this premium were laid down in Council Regulation (EEC) No 872/84 ('") ; whereas the detailed rules for its application should be adopted ; Whereas the period during which applications for premiums must be submitted should be determined ; Whereas the payment on account provided for in Article 5 (4) of Regulation (EEC) No 1837/80 should be fixed at 30 % of the estimated forseeable amount of the premium ; Whereas Article 2 of Regulation (EEC) No 872/84 lays down that the premium payable per ewe shall be paid only if it exceeds an amount to be determined and that, where such is not the case, the amount of the premium shall be added to that of the premium payable in respect of the following marketing year ; whereas , for reasons of administrative efficiency, the minimum amount of the premium to be paid should be fixed at 1 ECU ; whereas, for the same reasons, the same minimum amount should, where appropriate, be fixed for the payment on account ; Whereas Article 5 (8 ) of Regulation (EEC) No 1837/80 lays down that the premiums shall be paid to the HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 1 ( 1 ) (b) of Regulation (EEC) No 872/84 the sharing of means of agricultural production shall mean the use by the group of the grazing land and/or buildings and associated equip ­ ment for keeping at least 10 ewes under the normal conditions for the Member State .(') OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 90 , 1 . 4 . 1984, p. 35 . O OJ No L 132, 21 . 5 . 1983 , p. 33 . (") OJ No L 90 , 1 . 4 . 1984 , p. 1 . n OJ No L 90 , 1 . 4 . 1984 , p. 40 . (6) OJ No L 276, 20 . 10 . 1980 , p. 16 . 0 OJ No L 354, 16 . 12 . 1982, p. 12 . 27 . 10 . 84 Official Journal of the European Communities No L 283/29 ties designated by the Member States shall ensure administrative supervision supplemented by means of systematic or random inspection visits to check the number of eligible ewes stated in the application for a premium. For the purposes of control, female sheep which have been put to the ram for the first time shall be taken to mean female sheep, other than ewes, which are visibly in lamb. However, Member States which have implemented a system of monitoring of sheep movements may carry out the controls in another period during the year in which applications are made. Article 6 If the actual number of eligible ewes recorded during a check is less than that for which the application for a premium was lodged, the premium shall be payable for the number of eligible ewes actually maintained during the period referred to in Article 2, on condition that the decrease is to be attributed to natural circum ­ stances relating to the life of the flock . Article 7 Each case of force majeure shall be the subject of an individual examination in the light of the particular circumstances invoked and the proof furnished. The assessment of each case shall result in the payment in whole or in part, or the non-recovery, in part, of the premiums . Article 8 Member States shall take all necessary measures to ensure, should the need arise, the recovery, in whole or in part, of any premiums unduly paid . Amounts reco ­ vered shall be declared as deductions from EAGGF expenditure . Article 9 1 . The conversion rate to be applied to the amount of the payment on account referred to in the first subparagraph of Article 5 (4) of Regulation (EEC) No 1837/80, shall be the representative rate in force on the first day of the marketing year in respect of which the premium is granted. 2 . The conversion rate to be applied :  to the amount of the premium referred to in the second subparagraph of Article 5 (4) of Regulation (EEC) No 1837/80 ,  to the balance of the premium in less-favoured farming areas,  to the amount of the premium and of the above ­ mentioned balance where payment is carried forward to the following marketing year,  to the amount of the deduction referred to in Article 3 of Regulation (EEC) No 872/84, Article 2 The premium referred to in Article 5 of Regulation (EEC) No 1837/80 shall be payable in respect of the number of ewes which the producer undertakes to keep on the holding concerned for 100 days from the last day of the period laid down in Article 3 (2) for the lodging of applications . In the case of Member States which have introduced a permanent system for recording sheep movements, however, the period of 100 days shall begin on the first day of the period laid down for the lodging of applications . Article 3 1 . The number of animals in respect of which an application for a premium is lodged shall not be less than that stated in Article 1 of Regulation (EEC) No 872/84. 2 . Applications by sheepmeat producers for premiums or, where appropriate, payments on account shall be submitted to the competent authority desig ­ nated by the Member State during a period com ­ mencing on 1 December and ending on 30 April . Member States may, however, fix a shorter period for submission of applications within the abovementioned period . Notwithstanding the foregoing, to permit the payment of an advance in accordance with Article 5 (4) of Regu ­ lation (EEC) No 871 /84, Member States may fix the beginning of the said period at an earlier date . Except in cases of force majeure, applications reaching the competent authority after the end of the period laid down for the lodging thereof shall not be accepted. Article 4 1 . The payment on account which Member States are authorized to make in accordance with Article 5 (4) of Regulation (EEC) No 1837/80 shall be 30 % of the amount of the foreseeable premium estimated in accordance with the said Article . 2 . The premium and, where a payment on account has been made , the balance shall be paid before the end of the ninth month following the end of the marketing year in respect of which the premium is granted . 3 . The premium payable per ewe and the payment on account against the estimated premium per ewe, where such payment is made, shall be paid only if their amount is at least 1 ECU. 4 . Where the provisions of Article 5 (5) of Regula ­ tion (EEC) No 1837/80 are applied, any payment on account made in region 2 shall not be paid in region 1 . Article 5 Before the end of the period of 100 days determined in accordance with Article 2, the competent authori ­ No L 283/30 Official Journal of the European Communities 27. 10 . 84 No 2660/80, have laid down a period for the submis ­ sion of applications beginning before 2 April 1984 may check the applications submitted in respect of that marketing year on the basis of the national measures in force at the end of the 1983/84 marketing year . shall be the representative rate in force on the last day of the marketing year in respect of which the premium is granted . Article 10 Member States shall , if the need arises, take the necessary steps to ensure that the provisions of this Regulation are complied with and shall notify the Commission thereof. Article 11 Regulation (EEC) No 2660/80 is hereby repealed . However, for the 1984/85 marketing year, Member States which, pursuant to Article 2 of Regulation (EEC) Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984. For the Commission Poul DALSAGER Member of the Commission